NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                   Argued September 6, 2007
                               Questions Certified January 22, 2008
                                     Decided March 17, 2009

                                               Before

                               JOEL M. FLAUM, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

Nos. 06‐4397 & 07‐1041

PLASTICS ENGINEERING COMPANY,                            Appeals from the United States 
      Plaintiff‐Appellee, Cross‐Appellant,               District Court for the Eastern District
                                                         of Wisconsin.
       v.
                                                         No. 04 C 825
LIBERTY MUTUAL INSURANCE
COMPANY,                                                 Aaron E. Goodstein, 
     Defendant‐Appellant, Cross‐Appellee.                Magistrate Judge.



                                             O R D E R

       In Plastics Engineering Co. v. Liberty Mutual Insurance Co., 514 F.3d 651 (7th Cir. 2008), we
stayed the appeal of a declaratory judgment entered by the United States District Court for the
Eastern  District  of  Wisconsin,  466  F.  Supp.  2d  1071  (E.D.  Wis.  2006),  and  certified  three
questions to the Supreme Court of Wisconsin:

   (1)  Under Wisconsin law, what constitutes an “occurrence” in an insurance contract
   when exposure injuries are sustained by numerous individuals at varying geographic
   locations over many years?
Nos. 06‐4397 & 07‐1041                                                                            Page 2

    (2)  Does Wisconsin Statute § 631.43(1) apply to successive insurance policies when an
    occurrence is ongoing and spans multiple insurance policies, thereby prohibiting efforts
    by consecutive insurers to reduce coverage to the maximum of a single policy period?

    (3)  In Wisconsin, are insurers obligated to pay “all sums” related to the defense and/or
    indemnification  of  an  injury  that  triggers  one  insurance  policy;  or  alternatively,  are
    insurers liable for a pro rata share of defense costs and/or damages depending on how
    much of the injury occurred during the triggered insurance policy period?

514 F.3d at 661.

   In an opinion issued January 29, 2009, the Supreme Court of Wisconsin summarized its
answers to our questions as follows:

    We answer the three certified questions by concluding that under the language in this
    policy and the facts of this case, each claimant’s repeated exposure is one occurrence;
    Wis. Stat. § 631.43(1) (1975‐current) does not apply to successive insurance policies; and
    once this policy is triggered, Liberty Mutual must fully defend the lawsuit in its entirety
    and pay for all sums up to the policy limits that Plastics Engineering Company (Plenco)
    is obligated to pay because of the injury.  The policy language here does not support a
    pro rata allocation of damages.

759 N.W.2d 613, 615‐16 (Wis. 2009) (footnote omitted).  

   In  response  to  this  ruling,  both  parties  filed  position  statements  with  this  court.    They
agreed  that  the  Supreme  Court  of  Wisconsin’s  decision  was  consistent  with  the  Final
Declaratory Judgment entered by the district court, that it left no issues unresolved, and that
we should therefore affirm the decision of the Eastern District of Wisconsin.  We agree and now
AFFIRM the district court’s judgment in the present appeal.